Case 6:20-cv-00454-ADA Document 1-2 Filed 06/02/20 Page 1 of 2
                    CIVIL COVER SHEET
-6  5HYHUVH 5HY     Case 6:20-cv-00454-ADA Document 1-2 Filed 06/02/20 Page 2 of 2

                   INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               $XWKRULW\ )RU &LYLO &RYHU 6KHHW

7KH -6  FLYLO FRYHU VKHHW DQG WKH LQIRUPDWLRQ FRQWDLQHG KHUHLQ QHLWKHU UHSODFHV QRU VXSSOHPHQWV WKH ILOLQJV DQG VHUYLFH RI SOHDGLQJ RU RWKHU SDSHUV DV
UHTXLUHG E\ ODZ H[FHSW DV SURYLGHG E\ ORFDO UXOHV RI FRXUW 7KLV IRUP DSSURYHG E\ WKH -XGLFLDO &RQIHUHQFH RI WKH 8QLWHG 6WDWHV LQ 6HSWHPEHU  LV
UHTXLUHG IRU WKH XVH RI WKH &OHUN RI &RXUW IRU WKH SXUSRVH RI LQLWLDWLQJ WKH FLYLO GRFNHW VKHHW &RQVHTXHQWO\ D FLYLO FRYHU VKHHW LV VXEPLWWHG WR WKH &OHUN RI
&RXUW IRU HDFK FLYLO FRPSODLQW ILOHG 7KH DWWRUQH\ ILOLQJ D FDVH VKRXOG FRPSOHWH WKH IRUP DV IROORZV

I.(a)   Plaintiffs-Defendants. (QWHU QDPHV ODVW ILUVW PLGGOH LQLWLDO RI SODLQWLII DQG GHIHQGDQW ,I WKH SODLQWLII RU GHIHQGDQW LV D JRYHUQPHQW DJHQF\ XVH
        RQO\ WKH IXOO QDPH RU VWDQGDUG DEEUHYLDWLRQV ,I WKH SODLQWLII RU GHIHQGDQW LV DQ RIILFLDO ZLWKLQ D JRYHUQPHQW DJHQF\ LGHQWLI\ ILUVW WKH DJHQF\ DQG
        WKHQ WKH RIILFLDO JLYLQJ ERWK QDPH DQG WLWOH
  (b)   County of Residence. )RU HDFK FLYLO FDVH ILOHG H[FHSW 86 SODLQWLII FDVHV HQWHU WKH QDPH RI WKH FRXQW\ ZKHUH WKH ILUVW OLVWHG SODLQWLII UHVLGHV DW WKH
        WLPH RI ILOLQJ ,Q 86 SODLQWLII FDVHV HQWHU WKH QDPH RI WKH FRXQW\ LQ ZKLFK WKH ILUVW OLVWHG GHIHQGDQW UHVLGHV DW WKH WLPH RI ILOLQJ 127( ,Q ODQG
        FRQGHPQDWLRQ FDVHV WKH FRXQW\ RI UHVLGHQFH RI WKH GHIHQGDQW LV WKH ORFDWLRQ RI WKH WUDFW RI ODQG LQYROYHG
  (c)   Attorneys. (QWHU WKH ILUP QDPH DGGUHVV WHOHSKRQH QXPEHU DQG DWWRUQH\ RI UHFRUG ,I WKHUH DUH VHYHUDO DWWRUQH\V OLVW WKHP RQ DQ DWWDFKPHQW QRWLQJ
        LQ WKLV VHFWLRQ  VHH DWWDFKPHQW 

II.     Jurisdiction. 7KH EDVLV RI MXULVGLFWLRQ LV VHW IRUWK XQGHU 5XOH  D  )5&Y3 ZKLFK UHTXLUHV WKDW MXULVGLFWLRQV EH VKRZQ LQ SOHDGLQJV 3ODFH DQ ;
        LQ RQH RI WKH ER[HV ,I WKHUH LV PRUH WKDQ RQH EDVLV RI MXULVGLFWLRQ SUHFHGHQFH LV JLYHQ LQ WKH RUGHU VKRZQ EHORZ
        8QLWHG 6WDWHV SODLQWLII  -XULVGLFWLRQ EDVHG RQ  86&  DQG  6XLWV E\ DJHQFLHV DQG RIILFHUV RI WKH 8QLWHG 6WDWHV DUH LQFOXGHG KHUH
        8QLWHG 6WDWHV GHIHQGDQW  :KHQ WKH SODLQWLII LV VXLQJ WKH 8QLWHG 6WDWHV LWV RIILFHUV RU DJHQFLHV SODFH DQ ; LQ WKLV ER[
        )HGHUDO TXHVWLRQ  7KLV UHIHUV WR VXLWV XQGHU  86&  ZKHUH MXULVGLFWLRQ DULVHV XQGHU WKH &RQVWLWXWLRQ RI WKH 8QLWHG 6WDWHV DQ DPHQGPHQW
        WR WKH &RQVWLWXWLRQ DQ DFW RI &RQJUHVV RU D WUHDW\ RI WKH 8QLWHG 6WDWHV ,Q FDVHV ZKHUH WKH 86 LV D SDUW\ WKH 86 SODLQWLII RU GHIHQGDQW FRGH WDNHV
        SUHFHGHQFH DQG ER[  RU  VKRXOG EH PDUNHG
        'LYHUVLW\ RI FLWL]HQVKLS  7KLV UHIHUV WR VXLWV XQGHU  86&  ZKHUH SDUWLHV DUH FLWL]HQV RI GLIIHUHQW VWDWHV :KHQ %R[  LV FKHFNHG WKH
        FLWL]HQVKLS RI WKH GLIIHUHQW SDUWLHV PXVW EH FKHFNHG. 6HH 6HFWLRQ ,,, EHORZ; NOTE: federal question actions take precedence over diversity
        cases.

III.    Residence (citizenship) of Principal Parties. 7KLV VHFWLRQ RI WKH -6  LV WR EH FRPSOHWHG LI GLYHUVLW\ RI FLWL]HQVKLS ZDV LQGLFDWHG DERYH 0DUN WKLV
        VHFWLRQ IRU HDFK SULQFLSDO SDUW\

IV.     Nature of Suit. 3ODFH DQ ; LQ WKH DSSURSULDWH ER[ ,I WKH QDWXUH RI VXLW FDQQRW EH GHWHUPLQHG EH VXUH WKH FDXVH RI DFWLRQ LQ 6HFWLRQ 9, EHORZ LV
        VXIILFLHQW WR HQDEOH WKH GHSXW\ FOHUN RU WKH VWDWLVWLFDO FOHUN V LQ WKH $GPLQLVWUDWLYH 2IILFH WR GHWHUPLQH WKH QDWXUH RI VXLW ,I WKH FDXVH ILWV PRUH WKDQ
        RQH QDWXUH RI VXLW VHOHFW WKH PRVW GHILQLWLYH

V.      Origin. 3ODFH DQ ; LQ RQH RI WKH VL[ ER[HV
        2ULJLQDO 3URFHHGLQJV  &DVHV ZKLFK RULJLQDWH LQ WKH 8QLWHG 6WDWHV GLVWULFW FRXUWV
        5HPRYHG IURP 6WDWH &RXUW  3URFHHGLQJV LQLWLDWHG LQ VWDWH FRXUWV PD\ EH UHPRYHG WR WKH GLVWULFW FRXUWV XQGHU 7LWOH  86& 6HFWLRQ 
        :KHQ WKH SHWLWLRQ IRU UHPRYDO LV JUDQWHG FKHFN WKLV ER[
        5HPDQGHG IURP $SSHOODWH &RXUW  &KHFN WKLV ER[ IRU FDVHV UHPDQGHG WR WKH GLVWULFW FRXUW IRU IXUWKHU DFWLRQ 8VH WKH GDWH RI UHPDQG DV WKH ILOLQJ
        GDWH
        5HLQVWDWHG RU 5HRSHQHG  &KHFN WKLV ER[ IRU FDVHV UHLQVWDWHG RU UHRSHQHG LQ WKH GLVWULFW FRXUW 8VH WKH UHRSHQLQJ GDWH DV WKH ILOLQJ GDWH
        7UDQVIHUUHG IURP $QRWKHU 'LVWULFW  )RU FDVHV WUDQVIHUUHG XQGHU 7LWOH  86& 6HFWLRQ  D  'R QRW XVH WKLV IRU ZLWKLQ GLVWULFW WUDQVIHUV RU
        PXOWLGLVWULFW OLWLJDWLRQ WUDQVIHUV
        0XOWLGLVWULFW /LWLJDWLRQ  &KHFN WKLV ER[ ZKHQ D PXOWLGLVWULFW FDVH LV WUDQVIHUUHG LQWR WKH GLVWULFW XQGHU DXWKRULW\ RI 7LWOH  86& 6HFWLRQ 
        :KHQ WKLV ER[ LV FKHFNHG GR QRW FKHFN  DERYH

VI.     Cause of Action. 5HSRUW WKH FLYLO VWDWXWH GLUHFWO\ UHODWHG WR WKH FDXVH RI DFWLRQ DQG JLYH D EULHI GHVFULSWLRQ RI WKH FDXVH Do not cite jurisdictional
        statutes unless diversity. ([DPSOH 86 &LYLO 6WDWXWH  86&  %ULHI 'HVFULSWLRQ 8QDXWKRUL]HG UHFHSWLRQ RI FDEOH VHUYLFH

VII.    Requested in Complaint. &ODVV $FWLRQ 3ODFH DQ ; LQ WKLV ER[ LI \RX DUH ILOLQJ D FODVV DFWLRQ XQGHU 5XOH  )5&Y3
        'HPDQG ,Q WKLV VSDFH HQWHU WKH DFWXDO GROODU DPRXQW EHLQJ GHPDQGHG RU LQGLFDWH RWKHU GHPDQG VXFK DV D SUHOLPLQDU\ LQMXQFWLRQ
        -XU\ 'HPDQG &KHFN WKH DSSURSULDWH ER[ WR LQGLFDWH ZKHWKHU RU QRW D MXU\ LV EHLQJ GHPDQGHG

VIII. Related Cases. 7KLV VHFWLRQ RI WKH -6  LV XVHG WR UHIHUHQFH UHODWHG SHQGLQJ FDVHV LI DQ\ ,I WKHUH DUH UHODWHG SHQGLQJ FDVHV LQVHUW WKH GRFNHW
      QXPEHUV DQG WKH FRUUHVSRQGLQJ MXGJH QDPHV IRU VXFK FDVHV

Date and Attorney Signature. 'DWH DQG VLJQ WKH FLYLO FRYHU VKHHW
